DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the term "significantly improved" is a relative term which renders the claim indefinite.  The term "significantly improved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is indefinite what constitutes a signal to noise ratio that is significantly improved compared to the signal to noise ratio obtained in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.  For examination purposes, the examiner assumes that any improvement in the signal to noise ratio would constitute a significant improved signal to noise ratio.


Claim 1 is also rejected because it recites the limitations “the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena”, in lines 9-11 and “the signal to noise ratio”, in line 12.  There is insufficient antecedent basis for these limitations in the claim.

Claim 2 is rejected because it recites the limitation “the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena” in lines 9-11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 is rejected because it recites the limitation “the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena” in lines 10-12.  There is insufficient antecedent basis for these limitations in the claim.
Claims 4-15 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
Claim 16 is rejected because it recites the limitation “the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena” in lines 11-12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 is rejected because it inherits deficiencies by nature of its dependency on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0000441 to “Butler”, in view of U.S. Patent Application Publication No. 2015/0190533 to Newton et al. “Newton”, and further in view of U.S. Patent Application Publication No. 2013/0243348 to Goshen et al. “Goshen”.

Regarding claim 1, Butler discloses a method of imaging (“The disclosure is directed to a method for spatiotemporal reconstruction of a moving vascular pulse wave in the brain and other organs”, Paragraph 0002) a mammalian host (“humans”, Paragraph 0012), comprising:
administering an imaging effective amount of a contrast agent to the host (“An intravascular bolus of a contrast agent is injected”, Paragraph 0028) and obtaining angiographic data of the host (A brain angiogram is obtained…. the passage of the bolus is imaged at faster than cardiac rate. Each image is termed a frame, and each frame consists of n by m pixels. This gives an angiographic data set of q frames of images with n by m pixels”, Paragraph 0028),
wherein the angiographic data is processed to generate a diagnostically useful image (“rendered as an image with a brightness hue color model”, Paragraph 0037; wherein the rendered image of the cardiac frequency angiographic phenomenon is used for comparison to target values to diagnose certain disorders, Paragraph 0075, which reads on a diagnostically 
Butler further discloses the extraction of the cardiac frequency angiographic phenomena can be used for noise correction (Paragraph 0013). 
However, Butler does not disclose wherein the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena; and/or wherein the signal to noise ratio is significantly improved compared to the signal to noise ratio obtained in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.  

Newton additionally teaches using noise suppression reconstruction algorithms (See claim 8) such as Filtered back projection (FBP) and Adaptive Statistical Iterative Reconstruction (ASiR™), Paragraph 0052, or model-based iterative reconstruction (MBIR), Paragraph 0052, for X-ray examination using the lower Iodine composition (See claim 8), but can use any reconstruction software (Paragraph 0058).  Newton further discloses that the CT imaging (DECT) can be used with or without noise suppression reconstruction, (Paragraph 0053).  
Newton further discloses wherein using the lower composition of iodine results in the signal to noise ratio being significantly improved, per the interpretation taken in the 35 U.S.C. 112(b) rejection above (when the Ioforminol is reduced to 160 mg I/ml, and when Veo (a type of MBIR) is used as the noise suppression, the CNR (contrast to noise ratio, Paragraph 0070) increases to 32.1, Paragraph 0074).  

Goshen teaches using computer readable instructions to enhance CNR of imaging data (Abstract) obtaining from computed tomography or x-ray radiography (Paragraph 0016).  Goshen teaches by using the CNR enhancer instructions, “such enhancement allows for a reduction in the volume of contrast media administered to a patient for an imaging procedure (e.g., 80%), while achieving the image quality that would have been maintained with the prescribed volume of contrast media without employing the CNR enhancer 126 (Paragraph 0022), wherein the noise level is preserved while the contrast is enhanced, the algorithm improves the CNR of the image data (Paragraph 0051).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Butler’s angiography imaging method by combing with the angiography imaging method, as taught by Newton, in view of Goshen, wherein the imaging method includes noise suppression, and the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of noise suppression; and/or wherein the signal to noise ratio is significantly improved compared to the signal to noise ratio obtained in the absence of noise suppression, in order to improve methods for X-ray, and CT images, providing increased safety and high quality images (Newton, Paragraph 0006; Goshen, Paragraph 0005) by providing contrast media having as little as possible effect on the various biological mechanism of the cells or the body, (Newton, Paragraph 0007), by reducing the amount (volume and iodine dose) of X-ray contrast media administered to patients undergoing X-ray examinations (Newton, Paragraph 0013; Goshen, Paragraph 0022).  


Regarding claim 2, Butler discloses a method of imaging (“The disclosure is directed to a method for spatiotemporal reconstruction of a moving vascular pulse wave in the brain and other organs”, Paragraph 0002) a mammalian host (“humans”, Paragraph 0012), comprising:
administering an imaging effective amount of a contrast agent to the host (“An intravascular bolus of a contrast agent is injected”, Paragraph 0028) and obtaining angiographic data of the host (A brain angiogram is obtained…. the passage of the bolus is imaged at faster than cardiac rate. Each image is termed a frame, and each frame consists of n by m pixels. This gives an angiographic data set of q frames of images with n by m pixels”, Paragraph 0028),
wherein the angiographic data is processed to generate a diagnostically useful image (“rendered as an image with a brightness hue color model”, Paragraph 0037; wherein the rendered image of the cardiac frequency angiographic phenomenon is used for comparison to target values to diagnose certain disorders, Paragraph 0075, which reads on a diagnostically useful image as defined on Page 8 of the instant specification: “A "diagnostically useful" angiogram is one that provides the person reading the angiogram (such as a radiologist) with data of a quality sufficient to provide meaningful clinical information and/or to allow treatment decisions to be made”) comprising a spatiotemporal reconstruction of cardiac frequency angiographic phenomena from the angiographic data (“extract cardiac frequency angiographic phenomena from an angiogram”, Paragraph 0027; “give a spatiotemporal representation of cardiac frequency angiographic phenomena”, Paragraph 0031), wherein the cardiac frequency angiographic phenomena is a periodic, physiologically coherent signal with a corresponding cardiac frequency magnitude and a cardiac frequency phase (“After the method of this disclosure has been applied to an angiogram to give a spatiotemporal representation of cardiac 
Butler further discloses the extraction of the cardiac frequency angiographic phenomena can be used for noise correction (Paragraph 0013).  
However, Butler does not disclose wherein the method is used to reduce the toxicity of imaging a mammalian host and the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
Newton teaches an angiography imaging method (“X-ray imaging”, Paragraph 0015; For X-ray diagnostic compositions given by bolus injection, e.g. in angiographic procedures”, Paragraph 0033).  Newton teaches wherein the method is used to reduce the toxicity of imaging a subject (“reduce the toxicity contribution”, Paragraph 0033).  Newton teaches wherein the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image (Newton teaches using the X-ray contrast agent Ioforminol with a composition with as little iodine as 10-200 mg I/ml, Paragraph 0025, with examples of formulations using 40, 80, 120, and 160 mg I/ml, Paragraph 0028; wherein the formulation for the “current standard of care” is 320 mg I/ml, Paragraph 0069, which would read on the amount required to produce a diagnostically useful image;  therefore the formulations using 40 mg I/mL to 160 mg I/ml would read on using an imaging effective amount of contrast 
Newton additionally teaches using noise suppression reconstruction algorithms (See claim 8) such as Filtered back projection (FBP) and Adaptive Statistical Iterative Reconstruction (ASiR™), Paragraph 0052, or model-based iterative reconstruction (MBIR), Paragraph 0052, for X-ray examination using the lower Iodine composition (See claim 8), but can use any reconstruction software (Paragraph 0058).  Newton further discloses that the CT imaging (DECT) can be used with or without noise suppression reconstruction, (Paragraph 0053).
However, Newton does not explicitly teach comparing the imaging effective amount of contrast agent to when the images are obtained in absence of noise suppression.
Goshen teaches using computer readable instructions to enhance CNR of imaging data (Abstract) obtaining from computed tomography or x-ray radiography (Paragraph 0016).  Goshen teaches by using the CNR enhancer instructions, “such enhancement allows for a reduction in the volume of contrast media administered to a patient for an imaging procedure (e.g., 80%), while achieving the image quality that would have been maintained with the prescribed volume of contrast media without employing the CNR enhancer 126 (Paragraph 0022), wherein the noise level is preserved while the contrast is enhanced, the algorithm improves the CNR of the image data (Paragraph 0051).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Butler’s angiography imaging method by combing with the angiography imaging method, as taught by Newton, in view of Goshen, wherein the imaging method is used to reduce the toxicity of imaging a 
Therefore, in the combination of Butler, Newton, and Goshen, the noise suppression algorithm applied to the imaging method would be the extraction of the cardiac frequency angiographic phenomena, as disclosed by Butler.  

Regarding claim 3, Butler discloses a method of imaging (“The disclosure is directed to a method for spatiotemporal reconstruction of a moving vascular pulse wave in the brain and other organs”, Paragraph 0002) a mammalian host (“humans”, Paragraph 0012), comprising:
administering an imaging effective amount of a contrast agent to the host (“An intravascular bolus of a contrast agent is injected”, Paragraph 0028) and obtaining angiographic data of the host (A brain angiogram is obtained…. the passage of the bolus is imaged at faster than cardiac rate. Each image is termed a frame, and each frame consists of n by m pixels. This gives an angiographic data set of q frames of images with n by m pixels”, Paragraph 0028),
wherein the angiographic data is processed to generate a diagnostically useful image (“rendered as an image with a brightness hue color model”, Paragraph 0037; wherein the rendered image of the cardiac frequency angiographic phenomenon is used for comparison to target values to diagnose certain disorders, Paragraph 0075, which reads on a diagnostically useful image as defined on Page 8 of the instant specification: “A "diagnostically useful" angiogram is one that provides the person reading the angiogram (such as a radiologist) with 
Butler further discloses the extraction of the cardiac frequency angiographic phenomena can be used for noise correction (Paragraph 0013).  
However, Butler does not disclose wherein the method is used to reduce or prevent contrast nephropathy and the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
Newton teaches an angiography imaging method (“X-ray imaging”, Paragraph 0015; For X-ray diagnostic compositions given by bolus injection, e.g. in angiographic procedures”, Paragraph 0033).  Newton teaches wherein the method is used to reduce or prevent contrast nephropathy (Newton teaches the contrast agent composition is made to have similar or the 
Newton additionally teaches using noise suppression reconstruction algorithms (See claim 8) such as Filtered back projection (FBP) and Adaptive Statistical Iterative Reconstruction (ASiR™), Paragraph 0052, or model-based iterative reconstruction (MBIR), Paragraph 0052, for X-ray examination using the lower Iodine composition (See claim 8), but can use any reconstruction software (Paragraph 0058).  Newton further discloses that the CT imaging (DECT) can be used with or without noise suppression reconstruction, (Paragraph 0053).
However, Newton does not explicitly teach comparing the imaging effective amount of contrast agent to when the images are obtained in absence of noise suppression.  
Goshen teaches using computer readable instructions to enhance CNR of imaging data (Abstract) obtaining from computed tomography or x-ray radiography (Paragraph 0016).  Goshen teaches by using the CNR enhancer instructions, “such enhancement allows for a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Butler’s angiography imaging method by combing with the angiography imaging method, as taught by Newton, in view of Goshen, wherein the imaging method is used to reduce or prevent contrast nephropathy and includes noise suppression, and the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of noise suppression, in order to improve methods for X-ray, and CT images, providing increased safety and high quality images (Newton, Paragraph 0006; Goshen, Paragraph 0005) by providing contrast media having as little as possible effect on the various biological mechanism of the cells or the body, (Newton, Paragraph 0007), by reducing the amount (volume and iodine dose) of X-ray contrast media administered to patients undergoing X-ray examinations (Newton, Paragraph 0013; Goshen, Paragraph 0022).  
Therefore, in the combination of Butler, Newton, and Goshen, the noise suppression algorithm applied to the imaging method would be the extraction of the cardiac frequency angiographic phenomena, as disclosed by Butler.

Regarding claim 4, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
Butler further discloses wherein the imaging is x-ray imaging (“fluoroscopic x-ray images are obtained”, Paragraph 0012; “The fluoroscopic unit currently in clinical use for 

Regarding claim 5, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
Butler further discloses wherein the contrast agent is an iodine-containing imaging agent (“With fluoroscopic angiography, an intravascular bolus of a water soluble iodinated contrast agent is injected as fluoroscopic x-ray images are obtained”, Paragraph 0012).

Regarding claims 8-10, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above, including wherein the imaging effective amount of said contrast agent is significantly less than the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
As disclosed in the claim 1 rejection above, Newton teaches wherein significantly less is at least 75% less (Newton teaches using the X-ray contrast agent Ioforminol with a composition with as little iodine as 10-200 mg I/ml, Paragraph 0025, with examples of formulations using 40, 80, 120, and 160 mg I/ml, Paragraph 0028; wherein the formulation for the “current standard of care” is 320 mg I/ml, Paragraph 0069, which would read on the amount required to produce a diagnostically useful image;  therefore the formulations using 40 mg I/mL to 160 mg I/ml would read on using an imaging effective amount of contrast agent that is significantly less, as defined by the instant specification: “In this context of contrast agent dosage, a dose is significantly less if it less than 75%, less than 50%, less than 40%, less than 30%, less than 25%, less than 20%, less than 15%, less than 10%, less than 5% or less than 3% of the dose that would otherwise be required to produce a diagnostically useful angiogram”, Page 8, since the formulations of 40 mg I/ml to 160 mg I/ml would be 50-87.5% less than that that used for the standard of care, 320 

Regarding claim 14, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
Butler further discloses that the image comprises an image of part or all of the cranium of the subject (“imaging is performed through a cranial window of a passing bolus”, Paragraph 0010; “The disclosed method to image brain vascular pulse waves will help determine the basis of the intracranial pressure waveform”, Paragraph 0076; therefore it is inferred that the images would include part or all of the cranium of the subject).  

Regarding claim 15, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
Butler further discloses where the image comprises an image of part or all of the brain, neck, heart, chest, abdomen, pelvis, legs, feet, arms or hands of the subject (“images are obtained of the brain”, Paragraph 0010; “A sequence of such images may be animated across the time indices to represent a cine video sequence of the motions of a train of vascular pulse waves in the brain”, Paragraph 0031).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Newton, further in view of Goshen, and further in view of U.S. Patent Application Publication No. 2004/0101090 to Drummond et al. “Drummond”.

Regarding claim 6, the modifications of Butler, Newton, and Goshen disclose all the features of claim 5 above.

Drummond teaches wherein the contrast agent is a non-ionic iodine- containing imaging agent (“In one embodiment, the contrast agent includes, but is not limited, to… non-ionic iodine-based agent such as Iopamidol”, Paragraph 0037).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, wherein the contrast agent is a non-ionic iodine- containing imaging agent, as taught by Drummond, a non-ionic iodine-containing imaging agent is merely a simple substitution of one known contrast agent (iodine based contrast agent) for another (non-ionic iodine-containing imaging agent) to obtain predictable results (See MPEP 2143).

Regarding claim 7, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
However, the modifications of Butler, Newton, and Goshen do not explicitly disclose wherein the contrast agent is a non-ionic iodine- containing imaging agent.  
Drummond teaches wherein the contrast agent is a gadolinium-containing imaging agent (“In one embodiment, the contrast agent includes, but is not limited, to a chelate of gadolinium such as Gd-DTPA, a non-ionic chelate such as gadodiamide (gadolinium-diethylenetriamine penta-acetic acid bismethylamide, C16H28GdN5O9xH2O”, Paragraph 0037)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, wherein the contrast agent is a gadolinium-containing imaging agent, as taught by Drummond, since the use of a gadolinium-containing imaging agent is merely a simple substitution of one known contrast agent (iodine based contrast agent) for another (gadolinium-containing imaging agent) to obtain predictable results (See MPEP 2143).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Newton, further in view of Goshen, and further in view of U.S. Patent Application Publication No. 2021/0137634 to “Lang”.

Regarding claims 11, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
However, the modifications of Butler, Newton, and Goshen do not explicitly disclose wherein the image comprises an image of the heart of the subject.  
Lang teaches where the image comprises an image of the heart of the subject (reconstruction of image data of normal tissue, Paragraph 0302, wherein the normal tissue can be heart tissue, Paragraph 0303), using CT angiography (Paragraph 0081), wherein cardiac motion or vascular motion or pulsation can be incorporated, wherein the different frequency, direction of movement, speed of movement, and magnitude or amount of movement can be displayed in a study of vascular flow (Paragraph 1265).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, where the image comprises an image of the heart of the subject, as taught by Lang, in order to compensate the display for cardiac and/or respiratory motion (Abstract).  

Regarding claims 12, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
However, the modifications of Butler, Newton, and Goshen do not explicitly disclose wherein the image comprises an image of the heart of the subject.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, where the image comprises an image of part or all of the heart of the subject, as taught by Lang, in order to compensate the display for cardiac and/or respiratory motion (Abstract).

Regarding claims 13, the modifications of Butler, Newton, and Goshen disclose all the features of claim 1 above.
However, the modifications of Butler, Newton, and Goshen do not explicitly disclose wherein the image comprises an image of the heart of the subject.  
Lang teaches where the image comprises an image of part or all of a kidney of the subject ((“images of the kidney”, Paragraph 1249) using CT angiography (Paragraph 0081), wherein cardiac motion or pulsation can be incorporated, wherein the different frequency, direction of movement, speed of movement, and magnitude or amount of movement can be displayed in a study of vascular flow (Paragraph 1265).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Butler, Newton, and Goshen, where the image comprises an image of part or all of a kidney of the subject, as taught by Lang, in order to compensate the display for cardiac and/or respiratory motion (Abstract) during a renal biopsy procedure (Paragraph 1248).  

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Newton, and further in view of U.S. Patent Application Publication No. 2013/0116554 to Kaiser et al. “Kaiser”.

Regarding claims 16, Butler discloses a method of imaging (“The disclosure is directed to a method for spatiotemporal reconstruction of a moving vascular pulse wave in the brain and other organs”, Paragraph 0002) a mammalian host (“humans”, Paragraph 0012), comprising:
administering an effective amount of a contrast agent to the host (“An intravascular bolus of a contrast agent is injected”, Paragraph 0028) and obtaining x-ray angiographic data at faster than cardiac frequency of the host (A brain angiogram is obtained…. the passage of the bolus is imaged at faster than cardiac rate. Each image is termed a frame, and each frame consists of n by m pixels. This gives an angiographic data set of q frames of images with n by m pixels”, Paragraph 0028; “fluoroscopic x-ray images are obtained at much higher than cardiac frequency”, Paragraph 0012), 
wherein the angiographic data is processed to generate a diagnostically useful image (“rendered as an image with a brightness hue color model”, Paragraph 0037; wherein the rendered image of the cardiac frequency angiographic phenomenon is used for comparison to target values to diagnose certain disorders, Paragraph 0075, which reads on a diagnostically useful image as defined on Page 8 of the instant specification: “A "diagnostically useful" angiogram is one that provides the person reading the angiogram (such as a radiologist) with data of a quality sufficient to provide meaningful clinical information and/or to allow treatment decisions to be made”) comprising a spatiotemporal reconstruction of cardiac frequency angiographic phenomena from the angiographic data (“extract cardiac frequency angiographic phenomena from an angiogram”, Paragraph 0027; “give a spatiotemporal representation of cardiac frequency angiographic phenomena”, Paragraph 0031), wherein the cardiac frequency 
Butler further discloses the extraction of the cardiac frequency angiographic phenomena can be used for noise correction (Paragraph 0013).  
However, Butler does not disclose wherein the method is used to reduce the x-ray toxicity of imaging a mammalian host and the dose of the x-ray required to obtain a diagnostically useful image is significantly less than the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
Newton teaches an angiography imaging method (“X-ray imaging”, Paragraph 0015; For X-ray diagnostic compositions given by bolus injection, e.g. in angiographic procedures”, Paragraph 0033).  Newton teaches wherein the method is used to reduce the toxicity of imaging a subject (“reduce the toxicity contribution”, Paragraph 0033).  Newton teaches wherein the dose of the x-ray required to obtain a diagnostically useful image is significantly less than the amount required to produce a diagnostically useful image (reducing the radiation dose, for instance from 9.8 mGy at 120 kVp to 6.9 mGy at 80 kVp”, See Table 1, Paragraph 0072; wherein reducing from 9.8 mGy to 6.9 mGy would equate to ~30% reduction; wherein the 
Newton additionally teaches using noise suppression reconstruction algorithms (See claim 8) such as Filtered back projection (FBP) and Adaptive Statistical Iterative Reconstruction (ASiR™), Paragraph 0052, or model-based iterative reconstruction (MBIR), Paragraph 0052, for X-ray examination using the lower Iodine composition (See claim 8), but can use any reconstruction software (Paragraph 0058).  Newton further discloses that the CT imaging (DECT) can be used with or without noise suppression reconstruction, (Paragraph 0053).
However, Newton does not explicitly teach comparing the dosage to obtain a diagnostically useful image to when the images are obtained in absence of noise suppression.
Kaiser teaches comparing the dosage to obtain a diagnostically useful image to when the images are obtained in absence of noise suppression (Paragraphs 0068-0070).  Kaiser teaches comparing a reduced radiation dose of 4.8 mSv at tube voltage 80 kVp to 8.7 mSv radiation dose, at tube voltage 120kVp (Paragraph 0070), wherein the reduced radiation dose using 80kVp resulted in the highest CNR (Paragraph 0070).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Butler’s angiography imaging method by combing with the angiography imaging method, as taught by Newton, in view of Kaiser, wherein the method is used to reduce the x-ray toxicity of imaging a mammalian host and the dose of the x-ray required to obtain a diagnostically useful image is significantly less than the amount required to produce a diagnostically useful image in the absence of noise suppression, in order to improve methods for X-ray, and CT images, providing increased safety 
Therefore, in the combination of Butler, Newton, and Kaiser, the noise suppression algorithm applied to the imaging method would be the extraction of the cardiac frequency angiographic phenomena, as disclosed by Butler.  

Regarding claims 17, the modifications of Butler, Newton, and Goshen disclose all the features of claim 16 above, including wherein the dose of the x-ray required to obtain a diagnostically useful image is significantly less than the amount required to produce a diagnostically useful image in the absence of extracting the spatiotemporal reconstruction of cardiac frequency angiographic phenomena.
As disclosed in the claim 16 rejection above, Newton teaches wherein significantly less is at least 25% less subject (“reduce the toxicity contribution”, Paragraph 0033).  Newton teaches wherein the dose of the x-ray required to obtain a diagnostically useful image is significantly less than the amount required to produce a diagnostically useful image (reducing the radiation dose, for instance from 9.8 mGy at 120 kVp to 6.9 mGy at 80 kVp”, See Table 1, Paragraph 0072; wherein reducing from 9.8 mGy to 6.9 mGy would equate to ~30% reduction; wherein the standard of care uses 120 kVp, with a radiation dose of 9.8 mGy, See Paragraph 0069, which would read on the dosage required to produce a diagnostically useful image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793